Citation Nr: 1401737	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition (respiratory disorder) from September 9, 2004 to March 28, 2007.


REPRESENTATION

Appellant represented by:	Kathy Liberman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1976 to May 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Since that time, jurisdiction over the appeal has been transferred to the RO in Buffalo, NY and more recently to the RO in Albuquerque, New Mexico.

In the January 2010 decision, the Board denied an increased rating, in excess of 60 percent, for the service-connected respiratory disability for the period from September 9, 2004, to March 27, 2007, but granted an increased disability rating of 100 percent disabling from March 28, 2007.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2010, the Court granted a Joint Motion for Partial Remand, vacated the part of the January 2010 Board decision that denied an evaluation in excess of 60 percent for the period from September 9, 2004, to March 28, 2007, and remanded the case for compliance with the terms of the Joint Motion. 

The Joint Motion provides that entitlement to a TDIU was raised by the record prior to March 28, 2007, in the context of the appeal for an increased rating for a respiratory disorder, citing to Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the appeal in April 2011 for additional development consistent with the Joint Motion that included a request for a VA examination to address the claim for a TDIU.  An increased rating for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition was remanded as inextricably intertwined with the TDIU issue.  All requested development was accomplished, and the RO granted a TDIU for the rating period September 9, 2004 to March 28, 2007.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the issue of entitlement to a TDIU is no longer on appeal, and the Board finds that it may proceed with a decision on the increased rating claim at this time.  

The appeal for a waiver of overpayment, to include the validity of the debt, is addressed in a separate decision under docket number 10-06 741.


FINDING OF FACT

For the rating period September 9, 2004 to March 28, 2007, pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition is not shown to be manifested by FVC of less than 50 percent predicted, FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or disability that requires outpatient oxygen therapy.


CONCLUSION OF LAW

For the rating period from September 9, 2004 to March 28, 2007, the criteria for a disability rating in excess of 60 percent for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6633, 6840, 6845 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a September 2004 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  

During the rating period on appeal, the Veteran was afforded VA examinations in August 2005 and January 2007 to address his service-connected respiratory disorder.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2005 and January 2007 VA examinations are adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings from pulmonary function testing pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  While diffusion capacity of the lung for carbon monoxide by the Single Breath method (DLCO (SB)) and maximum oxygen consumption were not measured, the Board finds that pulmonary function testing otherwise included adequate findings to assess the severity of the Veteran's disability under the rating criteria.  August 2005 and January 2007 VA examinations did not include measurements DLCO (SB) or maximum oxygen consumption; however, 38 C.F.R. § 4.96(d) specifically provides that an evaluation may be based on alternative criteria when maximum exercise capacity test and DLCO (SB) tests are not of record.  Because the Veteran's respiratory disorder is currently service-connected at 100 percent, and the increased rating period at issue is from September 9, 2004 to March 28, 2007, the Board finds additional remand for a new VA examination would not assist in determining such measurements.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records and the Veteran's statements.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's respiratory disorder have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

From September 9, 2004 to March 28, 2007, the Veteran was in receipt of a 60 percent rating for service-connected pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition, under Diagnostic Code 6840-6833.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Veteran's disability may also be rated under Diagnostic Code 6845 for chronic pleural effusion or fibrosis.  Diagnostic Code 6840 (diaphragm paralysis or paresis) and 6845 (chronic pleural effusion or fibrosis) are both rated under the General Rating Formula for Restrictive Lung Disease.    
 
Diagnostic Code 6833 (asbestosis) is rated under the General Rating Formula for Interstitial Lung Disease, which provides a 60 percent rating where a pulmonary function test (PFT) shows Forced Vital Capacity (FVC) of 50 to 64 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min with cardio respiratory limitation.  A 100 percent rating is assigned with FVC of less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation, or; cor pulmonale or pulmonary hypertension, or; disability that requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

Under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840-6845), a 60 percent rating is assignable with Forced Expiratory Volume at one second (FEV-1) of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiac or respiratory limitation).  A 100 percent rating is assigned with FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; disability that requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Increased Rating Analysis

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period from September 9, 2004 to March 28, 2007, the Veteran's respiratory disorder is not shown to be manifested by FVC of less than 50 percent predicted, FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or disability that requires outpatient oxygen therapy.  From September 9, 2004 to March 28, 2007, the Veteran's disability does not more nearly approximate a higher 100 percent rating under Diagnostic Codes 6833, 6840, or 6845.  The Board finds that the evidence of record does not reflect a change in the severity of a respiratory disorder over the course of the rating period on appeal, and evidence of record does not reflect a discernible increase in the service-connected respiratory disability during the one year period before the claim was filed.  

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

The Veteran contends that his respiratory disorder renders him unemployable, and he has submitted lay and medical evidence which supports this contention.  The Board finds that the RO's grant of a TDIU, raised in conjunction with the present increased rating claim, for the relevant appeal period from September 9, 2004 to March 28, 2007 adequately addresses unemployability due to the Veteran's respiratory disorder.  The appeal for an increased rating for the service-connected respiratory disorder, however, remained in appellate status, and will now be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated). 

Diagnostic Codes 6833, 6840, and 6845 set forth rating criteria based on pulmonary function testing, as well as other factors, such as heart failure, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, and the need for outpatient oxygen therapy.  The provisions of 38 C.F.R. § 4.97 (5) specify that post-bronchodilator studies are generally required when pulmonary function tests are done for disability evaluation purposes; therefore, the Board finds that evaluation based on post-bronchodilator pulmonary function testing is appropriate in this case. 

Pulmonary function test completed in conjunction with an August 2005 VA examination reflects post-bronchodilator FVC of 67 percent, FEV 1 of 70 percent, FEV-1/FVC of 82 percent.  Findings were stated to represent mild restriction.  Pulmonary function test completed in conjunction with a January 2007 VA examination reflects FVC of 60 percent, FEV-1 of 60 percent, FEV-1/FVC of 79 percent.  While August 2005 and January 2007 VA examinations did not include measurements DLCO (SB) or maximum oxygen consumption; 38 C.F.R. § 4.96(d) provides that an evaluation may be based on alternative criteria when such tests are not of record.  Additionally, absent post-bronchodilator measurements for DLCO (SB) on VA examinations, the Board has considered the May 2006 and January 2007 pre-bronchodilator measurements for DLCO (SB), which were both at 74 percent predicted.   


The Veteran's private physician, Dr. S.K., noted only mild restrictive impairment based on pulmonary function testing in May 2006.  May 2006 and January 2007 private pulmonary function testing completed by Dr. S.K. included pre-bronchodilator testing results, but not post-bronchodilator results which are indicated for rating respiratory disorders.  See 38 C.F.R. § 4.96(d).  Accordingly, the Board has used the post-bronchodilator results provided by VA examinations for rating the Veteran's disability.  As noted above, the Board has considered the May 2006 and January 2007 pre-bronchodilator measurements for DLCO (SB), which were both at 74 percent predicted.   

VA and private treatment records also reflect complaints of pleuritic chest pain and shortness of breath with exertion or exposure to dust or chemicals.  The Veteran contends that he is not able to work due to his respiratory disorder, and during the August 2005 VA examination, he reported that he has not worked since 2003.  April 2002 and August 2008 VA chest x-rays dated just prior to, and just after the relevant rating period shows that the heart was not enlarged.  

For the entire increased rating period from September 9, 2004 to March 28, 2007, the Board finds that an increased evaluation in excess of 60 percent is not warranted for a respiratory disorder under Diagnostic Code 6833, 6840, or 6845.  A higher 100 percent rating contemplates pulmonary function test findings of FVC of less than 50 percent predicted, FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent.  August 2005 and January 2007 VA examinations reflect FVC of at least 60 percent, FEV-1 of at least 60 percent, FEV-1/FVC of at least 79.  38 C.F.R. § 4.97.  Accordingly the Board finds that an evaluation in excess of 60 percent is not warranted based on pulmonary function testing.  

A 100 percent rating may also be assigned with DLCO (SB) of less than 40-percent predicted, or evidence of right heart failure, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or disability that requires outpatient oxygen therapy.  While DLCO (SB) was not measured during VA examinations, May 2006 and January 2007 pre-bronchodilator measurements for DLCO (SB) (which are generally lower than post-bronchodilator measurements) were both at 74 percent predicted and do not approximate a rating based on DLCO (SB) of less than 40-percent predicted.  The weight of the evidence is against a finding right ventricular hypertrophy as April 2002 and August 2008 VA chest x-rays showed no heart enlargement.  X-rays dated during the course of the rating period from September 9, 2004 to March 28, 2007 do not otherwise indicate enlargement of the heart.  Finally, the evidence of record does not reflect right heart failure, pulmonary hypertension, acute respiratory failure, or the need for outpatient oxygen therapy at any time during the appeal period.  For these reasons, the Board finds that for the entire rating period from September 9, 2004 to March 28, 2007, the Veteran's respiratory disorder does not more nearly approximate a 100 percent rating under Diagnostic Code 6833, 6840, or 6845.  See 38 C.F.R. § 4.97.  

The Veteran contends in various lay statements that he was diagnosed with pleurisy in 2002.  Note (1) under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840-6845), provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Pleurisy is defined as an inflammation of the pleura, and empyema is defined as pleural effusion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 607 and 1451 (30th ed. 2003).  The Veteran is competent to describe a history of pleurisy prior to the appeal period, and the Board finds that he is credible in that an October 2002 VA pleural biopsy reflects chronic inflammation consistent with pleural plaque.  The Veteran, however, was not assessed with empyema or pleural effusion at that time, and pleurisy with empyema were not indicated during the relevant rating period from September 9, 2004 to March 28, 2007.  Note (2) and Note (3) under the General Rating Formula for Restrictive Lung Disease address episodes of total spontaneous pneumothorax and gunshot wounds to the pleural cavity, which the Board finds are not indicated by the record.  Accordingly, the Board finds that 100 percent evaluation is not warranted under the General Rating Formula for Restrictive Lung Disease at any time during the rating period.  

For these reasons, the Board finds that for the entire rating period from September 9, 2004 to March 28, 2007, an increased rating in excess of 60 percent is not warranted the service-connected respiratory disorder.  See 38 C.F.R. §§ 4.3, 4.7, 4.97.  Because the preponderance of the evidence is against the claim for an increased evaluation for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition, the claim must be denied and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's respiratory disorder (pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition) is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 6833, 6840, and 6845 specifically provide for disability ratings based asbestosis, diaphragm paralysis or paresis, and chronic pleural effusion nor fibrosis based on pulmonary function tests and other factors.  In this case, considering the lay and medical evidence, the Veteran's respiratory disorder is manifested by impaired pulmonary function, the degree of which is demonstrated by pulmonary function testing conducted during the relevant appeal period.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the service-connected respiratory disorder, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as difficulty with breathing, particularly with exertion, are specifically contemplated by the criteria discussed above.  While his respiratory disorder is shown to result in unemployability, the Board finds that the Veteran's 100 percent TDIU rating which raised in conjunction with this increased rating claim under Rice, adequately addresses his current disability picture.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating, in excess of 60 percent, for pulmonary fibrosis residuals of a motor vehicle accident, status post diaphragm repair, with an asbestos related pleural condition is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


